Foster, J.
On the question of damages, evidence of the amount paid by the respondent for flowing other land was inadmissible. How much the complainant’s land had been injured *72was the question upon trial. The circumstances in the other case may have been very dissimilar, and the amount of damages paid to the other land-owner may have been greater or less than adequate compensation to him. The point has been already adjudged in Tyler v. Mather, 9 Gray, 183. And in the opinion of the court, it does not fall within the analogy of those cases Which permit the value of adjacent and similarly situated parcels of land, as indicated by the prices for which they have sold, to be shown where the question on trial is the value of the estate.

Exceptions overruled.